                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

AVIS D. MILLS,                                        )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:19-CV-239-HBG
                                                      )
KILOLO KIJAKAZI 1                                     )
Acting Commissioner of Social Security,               )
                                                      )
               Defendant.                             )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), the Rules of this Court,

and the consent of the parties [Doc. 15]. Now before the Court is the Plaintiff’s Motion for

Attorney Fees Pursuant to 42 U.S.C. § 406(b) [Doc. 25]. Plaintiff requests that the Court enter an

Order awarding $14,803.75 in attorney’s fees under 42 U.S.C. § 406(b).

I.     BACKGROUND AND POSITIONS OF THE PARTIES

       On October 25, 2019, Plaintiff filed a Motion for Summary Judgment and Memorandum

in Support [Docs. 16 & 17], and on January 7, 2020, the parties filed a Joint Motion to Remand

[Doc. 20]. The Court entered an Order of Remand Under Sentence Four of 42 U.S.C. § 405(g) on

January 9, 2020. [Doc. 21].

       Plaintiff’s counsel requests approval to charge attorney’s fees pursuant to 42 U.S.C. §

406(b) based on his contingency fee agreement with the Plaintiff. [Doc. 25-1 at 2]. Counsel asserts

that Plaintiff is entitled to past due Supplemental Security Income benefits totaling $58,432.67,




       1
         Kilolo Kijakazi became the Acting Commissioner of the Social Security Administration
(“the SSA”) on July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit. See 42 U.S.C. § 405(g).


Case 3:19-cv-00239-HBG Document 27 Filed 08/11/21 Page 1 of 5 PageID #: 987
and Social Security Disability Benefits in the amount of $59,215—of which $14,803.75 was

withheld for payment of fees associated with the award. Counsel states that it is unknown how

much was withheld from the Supplemental Security Income past due benefits. 2 Counsel submits

that the total requested fees is reasonable and should be upheld pursuant to Gisbrecht v. Barhhart,

535 U.S. 789 (2002). [Id. at 2]. The Commissioner subsequently filed a Response [Doc. 25]

stating that he does not oppose payment of an attorney’s fee in the amount of $14,803.75.

II.    ANALYSIS

       Section 406(b) permits courts to award “a reasonable [attorneys’] fee . . . not in excess of

25 percent,” payable “out of . . . [the claimant’s] past-due benefits” when a claimant secures a

favorable judgment. 42 U.S.C. § 406(b)(1)(A). Accordingly, three conditions must be met

before 406(b) fees will be awarded:

               1. The Court must have rendered a judgment favorable to the Plaintiff;

               2. The Plaintiff must have been represented by counsel; and

               3. The Court must find that the fee is reasonable and not in excess

               of twenty-five (25) percent of the total past-due benefits to which

               Plaintiff is entitled.

See id. The Court will address each condition in turn.

       A.      Favorable Judgment

       In this case, the Plaintiff obtained a “sentence four” remand, which, for purposes of section

406(b), may be considered a “favorable judgment.” Bergen v. Comm’r of Soc. Sec., 454 F.3d



       2
         Counsel notes that “[p]ast due SSI benefits and past due Social Security Disability
benefits offset against each other” but “[t]he total amount of past due benefits, after offset, is
expected to exceed $68,000.” [Doc. 25-1 at 3].
                                                   2



Case 3:19-cv-00239-HBG Document 27 Filed 08/11/21 Page 2 of 5 PageID #: 988
1273, 1277 (11th Cir. 2006). Thus, the Court finds that the first condition for granting attorney’s

fees under section 406(b) has been met.

       B.      Representation by Counsel

       In support of the motion for attorney’s fees, Plaintiff’s counsel attached a signed agreement

between counsel and the Plaintiff, which provides for a contingent fee in the amount of twenty-

five percent of the past-due benefits received by the Plaintiff as payment for counsel’s

representation. [Doc. 25-1 at 2]. Accordingly, the Court finds that the Plaintiff was represented

by counsel for this claim.

       C.      Reasonableness of Fee Amount

       Counsel for Plaintiff submits that a total fee request of twenty-five percent of the past-due

Social Security Disability Benefits awarded to the Plaintiff is reasonable because the twenty-five

percent cap has been upheld by case law, is consistent with the agreement between counsel and

the Plaintiff, and the amount requested is reasonable. [Doc. 25]. The Commissioner responds

[Doc. 26] that it does not oppose the requested amount.

       However, the Court must still independently determine whether the requested fee is

reasonable. Gisbrecht, 535 U.S. at 807. The Court of Appeals for the Sixth Circuit has held that

“if the agreement states that the attorney will be paid twenty-five percent of the benefits awarded,

it should be given the weight ordinarily accorded a rebuttable presumption.” Rodriquez v. Bowen,

865 F.2d 739, 746 (6th Cir. 1989). The presumption may be overcome by a showing that “1) the

attorney engaged in improper conduct or was ineffective, or 2) the attorney would enjoy an

undeserved windfall due to the client’s large back pay award or the attorney’s relatively minimal

effort.” Hayes v. Sec’y of Health & Human Servs., 923 F.2d 418, 419 (6th Cir. 1990) (citing

Rodriquez, 865 F.2d at 746). If neither circumstance applies, “an agreement for a [twenty-five
                                                 3



Case 3:19-cv-00239-HBG Document 27 Filed 08/11/21 Page 3 of 5 PageID #: 989
percent] fee . . . is presumed reasonable.” Id. at 421.

       Here, the Commissioner has not alleged, and the Court is not aware of, any improper

conduct, delay, or ineffective representation on the part of Plaintiff’s counsel. In fact, counsel was

able to achieve favorable results as this case was remanded to the Commissioner and an award of

benefits was ultimately granted to the Plaintiff. Thus, counsel was effective in his representation

as he was able to achieve a favorable result.

       Turning to whether the requested fee amount would constitute an underserved windfall, the

Sixth Circuit Court of Appeals “provides a floor” for determining the reasonableness of requested

406(b) fees. Hayes, 923 F.2d at 422. Where the amount requested divided by the numbers of

hours expended is less than twice the standard rate for such work in the relevant market, the

requested fee is per se reasonable. Id. The Sixth Circuit continued,

               If the calculated hourly rate is above this floor, then the court may
               consider arguments designed to rebut the presumed reasonableness
               of the attorney’s fee. Such arguments may include, without
               limitation, a consideration of what proportion of the hours worked
               constituted attorney time as opposed to clerical or paralegal time and
               the degree of difficulty of the case. Factors such as these should
               inform the district court’s determination of whether the attorney
               would “enjoy a windfall because of . . . minimal effort expended.”

Id. (quoting Rodriquez, 865 F.2d at 746.).

       As noted, Plaintiff’s counsel has requested a fee of $14,803.75. In support, counsel submits

his own affidavit [Doc. 25-1 at 3–4], the affidavit of Attorney Edwin Anderson [Id. at 5], the

Notice of Award [Id. at 6–18], and the time entries for this matter [Id. at 19–23]. The Court

considers the factors set forth in Hayes, the affidavits and itemized bill set forth by Plaintiff, the

lack of opposition from the Commissioner, and the nature and complexity of the case, and finds

the contingency fee award in the amount of $14,803.75 is reasonable. Moreover, the Court is

                                                  4



Case 3:19-cv-00239-HBG Document 27 Filed 08/11/21 Page 4 of 5 PageID #: 990
mindful of the nature of contingency fee contracts and the risk absorbed by attorneys in these

matters. See Royzer v. Sec’y of Health & Human Servs., 900 F.2d 981, 982 (6th Cir. 1990) (in

considering contingency agreements, “we cannot ignore the fact that the attorney will not prevail

every time . . . Contingent fees generally overcompensate in some cases and undercompensate in

others. It is the nature of the beast.”). Accordingly, the Court finds that an attorney’s fee in the

amount of $14,803.75 does not represent a windfall.

       As a final matter, the Court notes that when attorney’s fees are awarded under both the

EAJA and section 406(b), the attorney is required to refund the smaller of the two fees to the

plaintiff. Gisbrecht, 535 U.S. at 796 (quoting Act. of Aug. 5, 1985, Pub. L. No. 99–80 (HR 2378),

PL 99–80, § 3, 99 Stat. 186). In this case, as noted by Plaintiff’s counsel, Plaintiff has already

obtained an EAJA award in the amount of $6,169.70. [Doc. 24]. Therefore, counsel will refund

to Plaintiff the EAJA fee award, as it is the smaller of the two types of awards.

III.   CONCLUSION

       Based upon the foregoing, Plaintiff’s Motion for Approval of 406(b) Attorney Fees [Doc.

24] is GRANTED. It is ORDERED that attorney’s fees in the amount of $14,803.75 be payable

to Plaintiff’s counsel under 42 U.S.C. 406(b) and that, upon receipt of these fees, Plaintiff’s counsel

shall remit to Plaintiff the attorney’s fees previously received from the Commissioner pursuant to

the EAJA and the Court’s prior fee Order [Doc. 24] in this matter.

       IT IS SO ORDERED.

                                               ENTER:


                                               United States Magistrate Judge




                                                  5



Case 3:19-cv-00239-HBG Document 27 Filed 08/11/21 Page 5 of 5 PageID #: 991
